IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,126



                   EX PARTE RUSSELL LYNN RAYMER, Applicant



         ON APPLICATION FOR A WRIT OF HABEAS CORPUS
 CAUSE NO. 05-04416-CRF-272-B IN THE 272 ND JUDICIAL DISTRICT COURT
                      FROM BRAZOS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to sixty-eight years’ imprisonment. The Tenth Court of Appeals affirmed his

conviction. Raymer v. State, No. 10-06-00354-CR (Tex. App. Waco, July 23, 2008).

       Applicant contends, inter alia, that his appellate counsel rendered ineffective assistance

because counsel failed to timely notify Applicant that his conviction had been affirmed and failed

to advise him of his right to petition for discretionary review pro se.
                                                                                                      2

       The trial court held a habeas hearing, at which appellate counsel testified. Based on that

testimony, the trial court has entered findings of fact and conclusions of law that appellate counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of

his right to petition for discretionary appeal pro se. The trial court recommends that relief be

granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that

Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the

judgment of the Tenth Court of Appeals in Cause No. 10-06-00354-CR that affirmed his conviction

in Case No. 05-04416-CRF-272-B from the 272nd Judicial District Court of Brazos County.

Applicant shall file his petition for discretionary review with the Tenth Court of Appeals within 30

days of the date on which this Court’s mandate issues.



Delivered: April 1, 2009
Do not publish